Citation Nr: 9930649	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1971.  During that time, he had service in the 
Republic of Vietnam.  He also had active duty for training 
(ACDUTRA) from November 1962 to May 1963.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDING OF FACT

The claim of entitlement to service connection for peripheral 
neuropathy is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
neuropathy is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
peripheral neuropathy.  Service connection connotes many 
factors, but basically, it means that the facts, shown by 
evidence, establish that a particular disease or injury 
resulting in disability was incurred coincident with service 
in the Armed Forces, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For certain disabilities, such as organic 
disease of the nervous system, service connection may be 
presumed when manifestations of that disability are shown to 
a degree of 10 percent within one year of the veteran's 
discharge from service.  Such a presumption may be rebutted 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order for a claim to be well grounded, there must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), current 
disability (a medical diagnosis), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995)).

The primary thrust of the veteran's contentions is that his 
polyneuropathy is the result of his exposure to Agent Orange 
in service.  Unless there is affirmative evidence to the 
contrary, a veteran, who served in Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975, and who 
develops acute or subacute polyneuropathy within one year 
after the last date on which he was exposed to Agent Orange 
during service, will be presumed to have had such exposure.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e).  
The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e)(Note 
2).

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy, claimed as a residual of Agent Orange exposure is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  There is a January 1992 statement from 
the veteran's private physician, Terry J. Mandel, M.D., that 
the veteran has peripheral neuropathy caused directly by 
Agent Orange exposure.  There is also a diagnosis of 
peripheral neuropathy on the report of an Agent Orange 
examination performed by VA in April 1992, and a diagnosis of 
bilateral ulnar sensory neuropathy by VA EMG in October 1997.  
For the purpose of determining well groundedness, that 
evidence is presumed credible and is not subject to weighing.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997). 

Chronic peripheral neuropathy was initially demonstrated 
years after the veteran's separation from service.  As such, 
per 38 C.F.R. § 3.309(e)(Note 2), the veteran's peripheral 
neuropathy does not meet the definition of acute or subacute 
peripheral neuropathy.  Hence, exposure to Agent Orange in 
Vietnam may not be presumed.  However, the veteran's service 
personnel records establish that the veteran served in 
Vietnam from April 1967 to March 1968 and from June 1969 to 
December 1969.  Computer print-out reports provided in August 
1984 by the State of Washington Department of Veterans 
Affairs reflect that during his tours in Vietnam, the veteran 
was in areas sprayed with chemical herbicides, including 
Agent Orange.  (See veteran's statement dated in December 
1971 relative to a claim for a disability not at issue.)  As 
such, the veteran's exposure to Agent Orange in service is 
established by the record.  

As the veteran's peripheral neuropathy was initially 
demonstrated more than one year after service, it is not 
subject to presumptive service connection pursuant to 38 
C.F.R. §§ 3.307 and 3.309 (1999).  Further, due to the 
remoteness from service of the initial demonstration of the 
disability at issue, there exists no clinical demonstration 
of continuity of symptomatology since service.  However, the 
record does contain an opinion from Dr. Mandel, a private 
medical physician, that the veteran's peripheral neuropathy 
was caused by Agent Orange exposure.  Inasmuch as a private 
medical physician is competent to provide an opinion as to 
etiology of the disability at issue, and as exposure to Agent 
Orange in service has been established, with no demonstration 
of other intervening exposure, the claim for service 
connection for the currently diagnosed peripheral neuropathy 
is well grounded as it is capable of substantiation.  (See 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)).


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy, claimed as a result of Agent Orange exposure, is 
well-grounded, and the appeal to this extent is granted.



REMAND

As noted above, the record establishes a current diagnosis of 
chronic peripheral neuropathy, exposure to Agent Orange in 
service, and competent evidence of a nexus between the 
current chronic peripheral neuropathy and exposure to Agent 
Orange by a private physician.  As such, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  

While Dr. Mandel's nexus opinion is presumed credible for 
purposes of establishing a well-grounded claim, the Board 
must determine its probative value in considering the merits 
of the claim.  In this regard, Dr. Mandel has not been 
afforded the opportunity to provide objective evidence of the 
basis for his opinion.  To date, the VA has only requested, 
and been provided, with reports of clinical treatment of the 
veteran by Dr. Mandel.  No request has been made for the 
rationale and objective evidence that served as the basis for 
his nexus opinion.  Such would be useful in determining the 
probative value to assign his opinion in adjudicating the 
issue on appeal.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
again REMANDED for the following development:

1.  The veteran should be requested to 
provide any additional evidence or 
argument pertinent to this appeal, not 
already of record.

2.  The RO should contact Dr. Terry J. 
Mandel, 4007 North High School Road, 
Indianapolis, Indiana  46254, and request 
that he provide, in legible format, the 
rationale and objective evidence which 
served as the basis for his January 1992 
opinion that the veteran's peripheral 
neuropathy was due to Agent Orange 
exposure.

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.

If the benefit sought is not granted, the veteran and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order. By this remand, the Board intimates no 
opinion as to the final outcome warranted. No action is 
required of the veteran until he is otherwise notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

